Title: From Thomas Jefferson to United States Senate, 16 December 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Dec. 16. 1805.
                  
                  I nominate Joseph Willcox, whose commission as Marshall of the district of Connecticut will expire on the 20th. inst. to be Marshall of the same district for four years next ensuing that date.
                  Benjamin Wall, whose commission as Marshall of the district of Georgia will expire on the 26th. of January next, to be marshall of the same district for four years next ensuing that date.
                  Joseph Crockett, whose commission as Marshall of the district of Kentucky will expire on the 26th. of January next, to be marshall of the same district for four years next ensuing that date.
                  Daniel Carroll Brent, whose commission as Marshall of the district of Columbia will expire on the 26th. of January next, to be Marshall of the same district for four years next ensuing that date.
                  John Willard, whose commission as Marshall of the district of Vermont will expire on the 26th. of January next, to be Marshall of the same district for four years next ensuing that date.
                  
                     Th: Jefferson 
                     
                     
                  
               